Citation Nr: 0702149	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  98-12 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased rating for the service-connected 
herpes simplex, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from May 1988 to May 1992.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  The RO increased the non-compensable rating to 
10 percent for the service-connected herpes simplex virus.  
The veteran disagreed with, among other things, the 10 
percent rating.

In September 2002, the claims file was permanently 
transferred to the RO in Boise, Idaho.

The case was remanded to the RO by the Board in October 2003 
and May 2005 for additional development and adjudicative 
action.  

In a January 2005 rating decision, the RO assigned an earlier 
effective date of May 5, 1997 for the assignment of a 10 
percent rating for the service-connected herpes simplex 
virus.  In a May 2005 Board decision, an earlier effective 
date prior to May 5, 1997 for the assignment of a 10 percent 
rating for the service-connected herpes simplex was denied.  
In addition, the May 2005 Board decision also denied 
entitlement to an increased rating for lumbar disc disease, 
rated as 40 percent disabling; and entitlement to an 
effective date prior to January 11, 1999 for the grant of 
entitlement to dependency compensation benefits.  As such, 
the only issue pending before the Board at this time is 
entitlement to a rating in excess of 10 percent for the 
service-connected herpes simplex virus.  

In an August 2006 supplemental statement of the case (SSOC), 
the RO most recently affirmed the determination previously 
entered.  The case has been returned to the Board for further 
appellate review.


FINDINGS OF FACT

1.  The veteran's service-connected herpes simplex virus is 
manifested by outbreaks occurring two to four times per 
month, on average, lasting approximately one week on 
medication, and lasting longer without medication; and affect 
the penis, scalp, and inside of his mouth, with increased 
pain in his back and legs; however, the veteran's herpes 
simplex has never been treated with corticosteroids or other 
immunosuppressive oral medications, and has never been 
productive of more than moderate disfigurement of the head, 
face or neck.  

2.  Since August 30, 2002, the service-connected herpes 
simplex virus has affected less than 5 percent of the body 
and less than 5 percent of exposed areas, and the herpes 
simplex has not been productive of more than one 
characteristic of disfigurement.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
service-connected herpes simplex virus have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.2, 4.10, 4.118, Diagnostic Codes 7800, 7804, 
7806, (2002) and Diagnostic Codes 7800, 7804, 7806, and 7820 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a adequate notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, this was not done.  However, as 
discussed below, the Board finds that the duty-to-assist 
notification provided to the veteran was adequate.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VA's duty to notify (38 U.S.C.A. § 
5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the notice requirements have been 
satisfied in this matter, as discussed below.

In December 2001 and April 2004 letters, the RO informed the 
veteran of its duty to assist him in substantiating his 
claims, and the effect of this duty upon his claims.  In 
addition, the veteran was advised, by virtue of a detailed 
February 2003 statement of the case (SOC) and January 2005 
and August 2006 SSOCs issued during the pendency of this 
appeal, of the pertinent law, and what the evidence must show 
in order to substantiate his claim.  We therefore find that 
appropriate notice has been given in this case.  Further, the 
claims file reflects that the February 2003 SOC and the 
January 2005 and August 2006 SSOCs contained the new duty-to-
assist regulation codified at 38 C.F.R. § 3.159 (2006).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  As the 
Federal Circuit Court has stated, it is not required "that 
VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.

The Board concludes that the notifications received by the 
veteran adequately complied with VA's duty-to-assist and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of duty-to-assist 
notice by the RO constituted harmless error.  See also Conway 
v. Principi, 353 F.3d 1359, 1374 (2004), holding that the 
Court of Appeals for Veterans Claims must "take due account 
of the rule of prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim is 
being denied, no ;higher disability rating or effective date 
will be assigned, so there can be no possibility of any 
prejudice to the veteran.  Moreover, the veteran was provided 
notice with regard to initial rating and effective dates 
pursuant to the holding in the Dingess case by way of the 
August 2006 SSOC.  




II.  Increased Rating

The veteran seeks a rating in excess of 10 percent for the 
service-connected herpes simplex virus.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2006).

The rating criteria for skin disorders were revised during 
the veteran's appeal.  The RO provided the revised rating 
criteria to the veteran and considered the criteria in its 
determination that a rating in excess of 10 percent was not 
warranted, effective August 30, 2002, the effective date of 
the revised regulations.  Additionally, the veteran has been 
given the opportunity to submit evidence and argument in 
response to the change in regulations.  The Board finds, 
therefore, that it can consider the original and revised 
version of the rating criteria without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the former criteria, the RO has evaluated the veteran's 
herpes simplex virus disability by analogy, pursuant to the 
diagnostic code which rates impairment resulting from eczema.  
See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).  Under 
the former criteria for Diagnostic Code 7806 for eczema, a 
noncompensable evaluation was warranted for slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  A 10 percent evaluation was warranted for 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent evaluation was 
warranted for constant exudation or itching, extensive 
lesions, or marked disfigurement.  A 50 percent evaluation 
required ulceration or extensive exfoliation or crusting and 
systemic or nervous manifestations or exceptionally repugnant 
disfigurement.  Id.

According to the revised rating criteria, infections of the 
skin not specifically listed, such as bacterial, fungal, 
viral, treponemal, and parasitic diseases, are evaluated as 
disfigurement of the head, face, or neck; scars; or 
dermatitis, depending on the predominant disability picture.  
38 C.F.R. § 4.118, Diagnostic Code 7820.  As the veteran's 
service-connected herpes simplex virus primary involves 
complaints of chronic outbreaks of lesions, the predominant 
disability picture is most analogous to dermatitis, which is 
rated under Diagnostic Code 7806, which addresses dermatitis 
or eczema.

Pursuant to the new rating criteria, a 10 percent evaluation 
for dermatitis or eczema requires evidence of exposure to at 
least 5 percent, but less than 20 percent, of the entire body 
or at least 5 percent, but less than 20 percent, of exposed 
areas affected; or the need for intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs for 
a total duration of less than six weeks during the past 12- 
month period.  38 C.F.R. § 4.118, Code 7806 (2006).  The next 
higher rating of 30 percent requires evidence of exposure 
from 20 percent to 40 percent of the entire body or 20 
percent to 40 percent of exposed areas affected; or the need 
for systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  
Id.  The highest rating allowable pursuant to this Code, 60 
percent, requires evidence of exposure to more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected; or the need for constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period.  Id.

The veteran's herpes simplex virus could also be rated by 
analogy pursuant to Diagnostic Code 7800, disfigurement of 
the head, face or neck.  Under the regulation in effect prior 
to August 2002, a 10 percent rating was assigned for moderate 
disfigurement of the head, face or neck; a 30 percent rating 
was assigned for severe disfigurement of the head face or 
neck, especially if producing a marked and unsightly 
deformity of eyelids, lips or auricles; and a 50 percent 
rating was assigned for complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2002)

Regarding disfigurement of the head, face or neck, the new 
regulations provide that a 10 percent evaluation is warranted 
for scars of the head, face, and neck when there is one 
characteristic of disfigurement.  A 30 percent evaluation 
requires visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with two or three 
characteristics of disfigurement.  A Note provides that the 
eight characteristics of disfigurement are: skin indurated 
and inflexible in an area exceeding six square inches; 
underlying soft tissue missing in an area exceeding six 
square inches; skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc)in an area exceeding six square inches; 
skin hypo-or hyperpigmented in an area exceeding six square 
inches; scar adherent to the underlying tissue; surface 
contour of scar elevated or depressed on palpation; scar at 
least one-quarter inch in length; or scar five or more inches 
in length.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2006).

Finally, the veteran's herpes simplex may be rated by analogy 
pursuant to Diagnostic Code 7804, for scars that are 
superficial, tender and painful on objective demonstration.  
See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2002 & 2006).  
Under both the old, and revised regulations, a maximum rating 
of 10 percent may be assigned under Diagnostic Code 7804.  

VA's Office of General Counsel has determined that the 
amended rating criteria can be applied only for periods from 
and after the effective date of the regulatory change.  See 
VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (2000); see also Kuzma v. 
Principi, 341 F.3d 1327, 1328-29 (Fed. Cir. 2003).

Prior to the regulatory change, the veteran was prescribed 
oral antiviral suppression therapy, as well as topical 
suppression therapy, and it was noted in VA treatment records 
from 1997 that the veteran's herpes simplex virus responded 
quickly to the medication, but the symptoms returned shortly 
after the treatment ended.  A VA examination report from 
January 2002 noted that the veteran had tried four or five 
different antiviral medications but still had nearly constant 
outbreaks affecting his interoral area, scalp and penile 
region.  Additionally, the veteran reported constant pain 
associated with the outbreaks.  Physical examination revealed 
crusting lesions consistent with healing herpes simplex 
lesions on his scalp, left interlip and penile shaft.  The 
diagnosis was chronic, painful herpes simplex virus 
outbreaks.  

As the symptoms of this service-connected disorder involves 
exfoliation, exudation and itching, with pain several times 
per month, a 10 percent evaluation is warranted under 
38 C.F.R. § 4.118, Diagnostic Code 7806 prior to the August 
30, 2002 effective date of the revised regulations.  The next 
higher rating of 30 percent is not for application because 
the evidence of record does not demonstrate that the 
veteran's herpes simples virus is productive of constant 
exudation or itching, or extensive lesions, or marked 
disfigurement.  

The Board has considered the other potentially applicable 
diagnostic codes as noted hereinabove, and finds that a 
rating in excess of 10 percent is not for application 
pursuant to either Diagnostic Code 7800, or 7804.  
Specifically, the medical evidence does not demonstrate that 
the veteran's herpes simplex virus is productive of more than 
moderate disfigurement of the head, face or neck, prior to 
August 30, 2002, the effective date of the revised 
regulations.  Furthermore, the veteran is already in receipt 
of the maximum 10 percent rating allowed under Diagnostic 
Code 7804 for scars that are superficial, tender and painful 
on objective demonstration.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7800, 7804 (2002).  

At VA examination in July 2005, the veteran reported that he 
had experienced frequent outbreaks for many years, averaging 
2-4 outbreaks per month, depending on the stress level.  The 
outbreaks lasted approximately one week when on medication 
and much longer without medication.  The veteran explained 
that the lesions would heal and often come right back.  The 
cycle involved blistering, swelling of the areas, and then 
eventual crusting over.  When the blisters were open, it was 
extremely painful.  He had been treated, over the years, with 
oral Acyclovir and Valacyclovir, both for suppression and 
treatment for acute outbreaks.  The veteran reported that the 
outbreaks were very itchy and the beginning and at the end.  
Triggers were stress, illness and intercourse.  The veteran 
reported that his scalp was the worst area, and that nothing 
helped that.  The veteran no longer took the antiviral 
medication daily because it gave him headaches and fatigue; 
rather, he used it during outbreaks to speed the recovery 
time.  The examiner noted that the veteran had never been 
treated with corticosteroids or other immunosuppressive oral 
medications.  The veteran got sores inside his mouth, which 
made it difficult to eat at times, and he got an increase in 
his chronic back and leg pain with outbreaks.  

On examination, there were no skin abnormalities noted on the 
face other than a very mild crusting at the corners of his 
mouth that were at most 2-3 mm in size.  There was no 
blistering, scarring or other disfigurement on the veteran's 
face.  There were no oral lesions noted  There was an 11x13 
cm area on the veteran's scalp underneath his hair with 
multiple tiny excoriations and crusting.  There was no 
swelling, redness, or blistering noted.  There were perhaps 
some very mild thinning that could be contributed to male 
pattern baldness.  The neck had no adenopathy.  On the 
lateral sides of the penile shaft, there was an area 
approximately 2 x 1 cm on each side that had multiple tiny 
eschars that appeared to be healing lesions.  There was no 
redness, swelling or blistering noted.  There was no inguinal 
lymphadenopathy.

With regard to disfigurement, the examiner noted no visible 
or palpable tissue loss, no facial features affected, no 
elevation or depression of the tissue, no scarring adherent 
to underlying tissue, no hypo or hyperpigmented areas related 
to the herpes.  Skin texture was generally normal.  There was 
no underlying soft tissue missing, there was no skin 
induration or inflexibility.  Less than 5 percent of the 
veteran's body was affected by the herpes simplex virus and 
the percent of exposed areas was also less than 5 percent.  
The degree of disfigurement was slight.  

Thus, in sum, the objective clinical evidence of record does 
not show the veteran has experienced exudation with constant 
itching, extensive lesions, or marked disfigurement.  In 
other words, the evidence reflects, as noted above, that the 
veteran's symptoms are not constant, and only cause slight 
disfigurement, on less than 5 percent of the veteran's body.  
While the Board acknowledges that the veteran has suggested 
his outbreaks are near constant, the objective findings 
suggest that the outbreaks respond to medications and are not 
painful and itchy during the entire cycle.  Moreover, there 
is no evidence that his herpes simples virus has caused any 
significant scarring or disfigurement.  In addition, the 
veteran's scalp is covered by hair and the inside of the 
veteran's mouth and his penis are not exposed areas.  

Moreover, the currently assigned 10 percent disability 
evaluation contemplates moderate disfigurement and 
involvement of an extensive area with exfoliation, exudation 
or itching.  As such, his symptoms are no more than 10-
percent disabling under the former rating criteria.

The same is true of the revised rating criteria, which took 
effect in August 2002.  The objective clinical evidence of 
record does not show the veteran has herpes simplex outbreaks 
over 20 percent of his body or that he requires systemic 
therapy involving corticosteroids.  And, as mentioned, while 
the Board acknowledges that he uses a topical solution, and 
oral medications, he does not require immune suppression and, 
when treated, does not involve 20 percent of his body or even 
20 percent of all of the affected areas, as indicated by the 
most recent examination.  Thus, his symptoms most closely fit 
within the criteria for the currently assigned 10 percent 
disability evaluation under the revised criteria, as well as 
the former criteria.

Thus, after a careful review of the record, the Board finds 
that the veteran's service-connected herpes simplex virus is 
properly rated as 10 percent disabling under both the old, 
and revised criteria for rating skin disorder; however, the 
preponderance of the evidence is against a rating in excess 
of 10 percent for the veteran's service-connected herpes 
simplex virus at any time during the appeal period.  In 
reaching this decision the Board has considered the doctrine 
of reasonable doubt.  38 U.S.C.A. § 5107(b) (West 2002), 38 
C.F.R. § 4.3 (2006).  


ORDER

A rating in excess of 10 percent for the service-connected 
herpes simplex virus is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


